DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101


The following is a quotation of 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).

The claim recites the limitations of receiving a first page; determining information of the first page and information of a reference page corresponding to an identifier of the first page; and according to the information of the first page and the information of the reference page, determining common components of the first page and the reference page.
The recited limitations are steps of processes that under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is nothing in the claim precludes the processes from practically being performed in the human mind. Thus, this limitation is a mental process. 

Independent claim 1 does not recite any computer component to perform the steps. Other claims recite generic computer components such as processor and memory which are  used to perform the steps. The generic computer components are recited at a high level of generality that performing generic computer functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above, the mere instructions to apply an exception using a generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept. Therefore, the claims are ineligible.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448